On Rehearing
Before LAY, Chief Judge, SWYGERT, Senior Circuit Judge, and ARNOLD, Circuit Judge.
PER CURIAM.
The petition for rehearing is denied. Rehearing en banc is also being denied by separate order entered today.
The petition for rehearing raises for the first time the question whether the defendants are immune under the Eleventh Amendment from certain relief, to the extent that that relief is based on 42 U.S.C. § 1983, as opposed to' Title VII of the Civil Rights Act of 1964. Defendants may present this issue to the District Court as part of the proceedings on remand. See Behlar v. Smith, 719 F.2d 950, 953-54 (8th Cir.1983) (per curiam); Taylor v. Jones, 653 F.2d 1193, 1205 (8th Cir.1981).
It is so ordered.
SWYGERT, Circuit Judge, votes to grant the petition for rehearing.